Citation Nr: 1414353	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-13 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for cervical degenerative disc disease. 

2.  Entitlement to an increased rating in excess of 10 percent for thoracolumbar degenerative disc disease. 

3.  Entitlement to an increased rating in excess of 10 percent for a left leg radiculopathy. 

4.  Entitlement to an initial compensable evaluation for status post shrapnel wounds in the right lower back with residual scars.  

5.  Entitlement to an increased rating in excess of 10 percent for status post right knee meniscectomy.

6.  Entitlement to a separate 10 percent rating for right knee osteoarthritis. 

7.  Entitlement to an increased rating in excess of 10 percent for status post left knee meniscectomy.

8.  Entitlement to a separate 10 percent rating for left knee osteoarthritis. 

9.  Entitlement to an increased rating in excess of 10 percent for a left elbow dislocation with osteoarthropy.

10.  Entitlement to a separate rating for left elbow dislocations. 

11.  Entitlement to service connection for a left shoulder disability. 

12.  Entitlement to an initial compensable evaluation for left ear hearing loss.  

13.  Entitlement to service connection for right ear hearing loss.  

14.  Entitlement to service connection for a disability manifested by left arm numbness. 

15.  Entitlement to service connection for a disability manifested by right arm numbness. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to January 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In the Veteran's VA Form 9, Appeal to the Board, received in April 2009, he indicated he wanted a hearing before the Board at the RO. In April 2010, the Veteran, through his representative, stated he wanted to withdraw his request for a Board hearing. Thus, the Board finds no pending request for a Board hearing. 

This case was previously before the Board in February 2011 at which time it was remanded for additional development.  With regard to the issues adjudicated below, the RO has complied with the remand directives.  

Additionally, in the February 2011 remand, the first six issues listed above were adjudicated as a single issue characterized as "entitlement to an initial evaluation in excess of 10 percent for cervical thoracolumbar spondylosis/degenerative disc disease cervical/lumbar spines; status post bilateral knee arthroscopies with osteoarthritis/bone fragment in the right knee; and status post left elbow dislocation with osteoarthopathy/bone spur/fragment."   A September 2012 rating decision readjudicated these issues separately, assigning the ratings as listed above.  Therefore, the Board will consider these ratings individually.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless and VBMS claims reveals a January 2014 appellate brief which has been considered by the Board in the adjudication of the claims below. 
 
The issues of entitlement to service connection for a right ear hearing loss disability, an increased rating for a left ear hearing loss disability, and entitlement to service connection for disabilities manifested and right and left arm numbness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's cervical spine disc disease has manifested with forward flexion of the cervical spine greater than 30 degrees, combined range of motion of the cervical spine greater than 170 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and without incapacitating episodes.

2.  The lumbar strain did not more nearly approximate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

3.  The Veteran has a mild radiculopathy of the left lower extremity.  

4.  The Veteran's scar status post lumbar surgery is nontender, superficial, stable, does not involve an area greater than 929 square (sq) centimeters (cm), and does not result in limitation of motion. 

5.  The Veteran has frequent episodes of locking, pain, and, effusion of the right knee due to his status post meniscectomy.

6.  The Veteran has painful limitation of motion with x-ray evidence of arthritis of the right knee.

7.  The Veteran's left knee disability was manifested by residuals of a meniscectomy including pain with no effusion or locking. 

8.  The Veteran has painful limitation of motion of his left knee with x-ray evidence of arthritis.

9.  The Veteran has x-ray evidence of degenerative arthritis of the left elbow.

10.  The Veteran experiences occasional dislocations of the left elbow.  

11.  During service, the Veteran was a member of a Special Forces unit for more than 22 years and has completed more than 500 parachute jumps.  He contends that he injured his shoulder as a result of his physical activity during service.  He contends that he has experienced pain in his left shoulder since 1980.  

12.  At the October 2006 and August 2012 VA examinations, the Veteran reported pain in his left shoulder.  Although no diagnosis of a disability was offered in 2006, the August 2012 examiner diagnosed degenerative arthritis, as seen on x-ray.

13.  The Veteran's left shoulder disorder was incurred during active service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2013).

2.  The criteria for an evaluation in excess of 10 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2013).

3.  The criteria for an evaluation in excess of 10 percent for radiculopathy of the left lower extremity are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8520 (2013).

4.  The criteria for a compensable rating for status post shrapnel wounds right lower back with residual scars are not met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2007).

5.  The criteria for a 20 percent rating for status post meniscectomy of the right knee are approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5258, 5259 (2013).

6. The criteria for a separate 10 percent rating for right knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2013).

7. The criteria for a rating in excess of 10 percent for status post meniscectomy of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5258, 5259 (2013).

8. The criteria for a separate 10 percent rating for left knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2013).

9.  The criteria for a rating in excess of 10 percent for limitation of motion of the left elbow have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.59 and 4.71a, Diagnostic Codes 5003, 5207 (2013).

10.  The criteria for a separate rating of 10 percent for left elbow dislocation have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.59 and 4.71a, Diagnostic Code 5211 (2013).

11.  The criteria for a grant of service connection for a left shoulder disorder have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  The VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in September 2006 and May 2007 that fully addressed all notice elements.

The duty to assist includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records and private medical records. 

Additionally, the Veteran was afforded VA examinations in October 2006 and August 2012 that are determined to adequate for adjudication purposes. 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased ratings claims

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40. 

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca, supra.

Cervical and thoracolumbar spine disorders

The Veteran was awarded separate 10 percent ratings for his cervical and thoracolumbar spine disorders.  These disorders are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5242.  All disabilities of the spine are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (general rating formula) or, in the case of intervertebral disc syndrome (IVDS), either the general rating formula or the Formula for Rating IVDS based on Incapacitating Episodes.  For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the formula for IVDS, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease.  

The Veteran is assigned 10 percent evaluations under the general rating formula for cervical degenerative disc disease and lumbar degenerative disc disease.  The 10 percent evaluation contemplates forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion (ROM) of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; or forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation will be assigned where there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine or for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.   

The Notes following the general rating formula provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. 

The Veteran underwent a VA examination in October 2006.  He reported shrapnel wounds to his back, resulting in stiffness and intermittent pain.  He denied periods of bed rest and functional impairment.

A physical examination showed normal posture and gait with normal range of motion of the cervical and thoracolumbar spine, with no additional limitations due to pain, weakness, lack of endurance, fatigue, or incoordination.  

An October 2006 x-ray showed the Veteran had minimal diffuse spondylosis along with moderately severe localized degenerative disc disease with narrowing of L5-S1.  No abnormality within the posterior elements or subluxation of the various segments was shown.

With regard to his thoracolumbar spine, the x-ray showed minimal to moderate diffuse spondylosis of the various segments.  There was no compression injury or subluxation. 

With regard to his cervical spine, the x-ray shower appropriated alignment of the anterior and posterior elements.  There was mild to moderate spondylosis from the levels of C3-4 through C6-7 where there was degenerative disc space narrowing along with minimal bilateral foraminal stenosis from unconvertebral marginal osteophyte formation.  

At an August 2012 VA spine examination, the Veteran was diagnosed with degenerative disc disease of the lumbar spine and degenerative disc disease of the cervical spine.  He complained of pain and stiffness in his low back, stiffness in his neck, and radiating pain and weakness to his thigh and arms. The Veteran also stated that in the prior 12 months, he was unable to get out of bed and report for work due to his back pain on two occasions.

Range of motion of the lumbar spine included flexion to 80 degrees, extension to 25 degrees, and bilateral flexion and rotation to 25 degrees with pain at the end of all ranges.  Range of motion of the cervical spine was 45 degrees of forward flexion and extension, bilateral flexion to 35 degrees, and bilateral rotation to 70 degrees.  No additional limitation was reported with repetitive motion.

The Board concludes that the Veteran is not entitled to ratings in excess of 10 percent for his cervical and thoracolumbar spine disorders.  At worst, the Veteran's At no time was his forward flexion of the cervical spine limited to 30 degrees or less, or his combined range of motion of the cervical spine limited to 170 degrees or less, nor was his forward flexion of the thoracolumbar spine between 31 and 60 degrees or a combined range of motion greater than 120 degrees required for the 20 percent ratings.  

The Board has also considered functional loss pursuant to DeLuca and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59. The VA examiners reported no atrophy or decreased muscle strength, and noted that repetitive flexion and extension activities did not decrease the Veteran's range of motion or cause pain, weakness, or fatigability. 

The medical evidence does not show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. The VA examiner specifically denied findings of any localized tenderness to pain or palpation, guarding or muscle spasm, muscle atrophy, and abnormal gait or spinal contour. There is no positive evidence of these factors in the record. Additionally, the evidence does not reflect ankylosis.

For the reasons set forth above, the Board finds that the competent and probative evidence of record is against higher ratings for the Veteran's cervical and thoracolumbar spine disabilities under the General Rating Formula.

In addition, although the Veteran alleged that his back pain caused him two episodes of bed rest in the prior 12 months, the record does not reflect that 
he has suffered from incapacitating episodes of disc disease requiring bed rest prescribed by a physician.  However, even assuming he had these two periods of bed rest, this is still insufficient for a 20 percent rating under Diagnostic Code 5243 which requires that the Veteran must have incapacitating episodes a total duration of at least two weeks but less than four weeks during the past 12 months to warrant a 20 percent rating.  Thus, the provisions of the IVDS Formula would not result in a higher rating for his spine disabilities. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has also considered the Veteran's lay statements of pain and limited motion.  The Veteran is certainly competent to describe his observations and the Board finds these statements are credible.  In this case, however, the Board finds the objective medical findings by skilled professionals are more persuasive which, as discussed above do not support a higher rating or any more separate ratings.  In essence, the lay evidence, while accepted as credible, does not provide a basis for higher evaluations.

In short, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his cervical spine and thoracolumbar spine disabilities.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for ratings in excess of 10 percent for cervical spine degenerative disc disease or thoracolumbar spine degenerative disc disease.

Left leg radiculopathy

The Board has also considered whether a separate rating is warranted for an associated neurological disorder.  The Veteran is currently assigned a 10 percent rating for a left leg radiculopathy. The VA examinations revealed normal sensory functions and reflexes and no additional neurological disorders were found in association with his spine disorders.

His radiculopathy is rated at 10 percent, pursuant to Diagnostic Code 8520. Diagnostic Code 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; moderately severe incomplete paralysis is rated as 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated as 60 percent disabling.  Complete paralysis of the sciatic nerve; where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost, is rated as 80 percent disabling. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

The October 2006 examination showed no evidence of radiation pain in the lower extremities.

At the August 2012 VA examination, the examiner noted mold intermittent pain, parasthesias, and numbness of the left lower extremity.  The examiner also noted "pain radiates down left buttock down back left lower extremity above the knee" involving the sciatic nerve.  No additional neurological abnormalities were noted.  

The evidence shows no more than mild incomplete paralysis.  There is no evidence showing moderate incomplete paralysis, muscular atrophy, or complete paralysis.  Therefore, there is no evidence of record supporting a 20 percent evaluation under Diagnostic Code 8520.  Therefore, a rating in excess of 10 percent for his left leg radiculopathy is denied.  

Status post shrapnel wound, scars low back

The Veteran contends that he is entitled to a compensable rating for his status post shrapnel wounds to his low back.  He contended that he is not adequately rated for this disability as his wounds are not visible as just a surface scar, but rather he has a musculature injury that requires additional testing.  

The criteria for evaluating scars were revised during the pendency of this appeal effective October 23, 2008. The revised amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied. VAOPGCPREC 3-2000 (Apr. 10, 2000). As the initial rating has been assigned effective from February 1, 2007, before the change of criteria effective October 23, 2008, and the Veteran has not requested application of the revised version of the rating criteria, it will not be evaluated under the revised criteria for rating scars. See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805). 

Service-connected scars are generally evaluated pursuant to the criteria found at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  Scars, other than head, face, or neck, that are deep or that cause limited motion are rated as follows: area or areas exceeding 144 square inches (929 sq. cm.) are rated as 40 percent disabling; area or areas exceeding 72 square inches (465 sq. cm.) are rated as 30 percent disabling; area or areas exceeding 12 square inches (77 sq. cm.) are rated as 20 percent disabling; and area or areas exceeding 6 square inches (39 sq. cm.) are rated as 10 percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2. 

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion covering an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 10 percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2007). A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note 2. 

Diagnostic Code 7803 provides that a 10 percent rating is warranted for scars that are superficial and unstable. 38 C.F.R. § 4.118, Diagnostic Code 7803 (2007). Note 1 to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note 2 to Diagnostic Code 7803 provides that a superficial scar is one not associated with underlying soft tissue damage. 

Scars which are superficial and painful on examination are rated as 10 percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007). A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1. 

Other scars are rated based upon limitation of function of affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805.

The Veteran's scars of the right low back are currently rated as noncompensable under Diagnostic Code 7805 for evaluating scars based on limitation of function of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  The Veteran has undergone VA examinations of the spine and the examiners have found no evidence that his scars have resulted in limitation of motion/function of the lumbar spine.  

Specifically, the October 2006 VA examiner stated that the Veteran's "muscles are not subject to pain and [the Veteran] is not aware of any complications from muscle injuries. Injuries have not affected any body functioning or compromised normal work requirements."  The examiner noted three small scars which measure 2 cm. x 1 cm. x 0.2 cm in depth and two smaller scars which are 0.5 cm each.  The scars were well healed without complications or disfigurement.  There was no indication of any disruption in sensory perception or vascular supply and there was no indication of any underlying compromise in muscle form or function.  

The Veteran underwent a VA examination of his spine in August 2012.  The examiner noted his scars and specifically found that the scars were not painful, unstable, or larger than 39 sq. cm.  The Veteran also did not report limitation of function due to the scars.  Furthermore, the examiner tested for muscle strength, muscle atrophy, and muscle spasm in his spine examination and found no abnormalities.  

A compensable evaluation is not warranted under Diagnostic Code 7805.  A compensable evaluation is also not appropriate under the other criteria for rating scars. The scars are located on the lumbar spine, were nontender, nonadherent, flat, and stable, and measured less than 39 sq cm. They also were noted to cause no limitation of function.  A compensable rating is therefore not possible under Diagnostic Codes 7800-04 (2007).

The Board has also considered the Veteran's lay statements of pain and musculature injury.  The Veteran is certainly competent to describe his observations and the Board finds these statements are credible.  In this case, however, the Board finds the objective medical findings by skilled professionals are more persuasive which, as discussed above do not support a higher rating or separate ratings.  In essence, the lay evidence, while accepted as credible, does not provide a basis for a higher evaluation.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none. In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Left elbow dislocation with osteoarthropy

The Veteran contends that the symptoms of his left elbow disability warrant a rating in excess of the 10 percent currently assigned. 

At the October 2006 examination, the examiner noted pain on motion of the elbow.  Range of motion was normal and there was x-ray evidence of degenerative changes.  

The VA examination in August 2012 showed no loss of range of motion and no objective evidence of pain.  The Veteran reported that he has a residual bone fragment, which intermittently, will cause his left elbow to lock up, swell, and have pain, lasting from several hours to several days.  

In his January 2014 statement, the Veteran argued that his elbow sustains symptoms of an ankylosed joint when his spur gets wedged and he loses the ability to use his elbow until the spur resets itself.  

The Veteran's left elbow disability has been rated as 10 percent rating under Diagnostic Code 5003-5207. See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion. In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. If there are no incapacitating exacerbations, a 10 percent rating is assigned. 

In application of Diagnostic Code 5003, the Court has held that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10-percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion." See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59. 

Under Diagnostic Code 5206, limitation of flexion of the forearm to 45 degrees is assigned a 40 percent rating for the minor extremity. Limitation of flexion to 55 degrees is assigned a 30 percent rating for the minor extremity. Limitation of flexion to 70 degrees is assigned a 20 percent for the minor extremity. Limitation of flexion to 90 degrees is assigned a 20 percent rating for both arms. Limitation of flexion to 100 degrees is assigned a 10 percent rating for both arms. Limitation of motion to 110 degrees is assigned a noncompensable rating for both arms. Id.

Under Diagnostic Code 5207, limitation of extension of the forearm to 45 degrees is 10 percent disabling. Extension limited to 75 degrees is 20 percent disabling. 

The normal range of motion for the elbow is flexion to 145 degrees and extension to zero degrees. Normal pronation is from zero to 80 degrees and normal supination is from zero to 85 degrees. 38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5208, a 20 percent rating is assigned when flexion of the forearm is limited to 100 degrees and extension limited to 45 degrees. Id.

Diagnostic Code 5213 applies to impairment of supination and pronation. See id. Under Diagnostic Code 5213, loss of pronation beyond the middle of the arc is assigned a 30 percent rating for the major extremity and a 20 percent rating for the minor extremity. Loss of pronation beyond the last quarter of the arc, where the hand does not approach full pronation, is assigned a 20 percent evaluation for both extremities. Limitation of supination of 30 percent or less is assigned a 10 percent rating for both arms. Id.

The VA examination showed normal range of motion of the Veteran's left elbow Because the evidence shows that the Veteran consistently had full range of motion, with no additional limitation after repetitive testing, a compensable rating is not warranted under Diagnostic Codes  5206, 5207, or 5208.  Additionally, the evidence does not show limitation of supination or pronation. 

In the absence of compensable limitation of motion under the above Diagnostic Codes, a 10 percent rating is warranted under Diagnostic Code 5003 for arthritis of the left elbow with painful and limited motion. See 38 C.F.R. § 4.71a. A separate 20 percent rating under Diagnostic Code 5003 may not be assigned, as the Veteran does not have arthritis of two or more major joints or two or more minor joint groups. See id.

However, separate ratings may be assigned for distinct manifestations of symptomatology stemming from the same injury which do not overlap with each other. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In this case, separate ratings may also be applied for distinct manifestations of the Veteran's left elbow disability. The assignment of a 10 percent rating under Diagnostic Code 5207 for limitation of extension of the forearm does not contemplate either laxity of the elbow with recurrent dislocations. 

With regard to the Veteran's recurrent dislocations, a separate 10 percent rating under Diagnostic Code 5211 is warranted for malunion of the ulna with bad alignment, as this evaluation most closely approximates the Veteran's symptoms which result in occasional dislocations and ankylosis. See 38 C.F.R. § 4.71a. Higher ratings under Diagnostic Code 5211 are not warranted, as the evidence fails to show nonunion of the ulna in either the lower or the upper half. See id. 

The Veteran's left elbow is not immobile or fixed but rather has a substantial range of motion as shown by the fact that the criteria for compensable ratings have not been met under Diagnostic Codes 5206 and 5207 for limitations of flexion and extension. Accordingly, a separate or higher rating is not warranted under DC 5205 for ankylosis of the elbow. 

Separate or higher ratings are not warranted under any other diagnostic code. The Veteran does not have nonunion of the radius and ulna with false flail joint or impairment of the radius. Thus, Diagnostic Code 5210 (nonunion of the radius and ulna) and Diagnostic Code 5212 (impairment of the radius) are not applicable. See 38 C.F.R. § 4.71a.

The Board has also considered the Veteran's lay statements of pain and limited motion.  The Veteran is certainly competent to describe his observations and the Board finds these statements are credible.  In this case, however, the Board finds the objective medical findings by skilled professionals are more persuasive which, as discussed above do not support a higher rating or any more separate ratings, other than those assigned.  In essence, the lay evidence, while accepted as credible, does not provide a basis for higher evaluations.

To summarize, a separate 10 percent rating under Diagnostic Code 5211 is warranted for the Veteran's left elbow dislocations.  A rating in excess of 10 percent under Diagnostic Code 5003 is not warranted, nor are separate or higher ratings warranted under any other diagnostic code. 

Bilateral knees

The Veteran's right and left osteoarthritis of the knees are rated under Diagnostic Code 5003-5259, for status post meniscectomy.  Under Diagnostic Code 5259, a maximum 10 percent evaluation is assigned for symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2013).  Nonetheless, the Veteran seeks higher ratings and the Board will consider all applicable Diagnostic Codes.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and extension of the knee.  Under Diagnostic Code 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating; limitation of flexion of the knee to 30 degrees warrants a 20 percent rating; and limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating; limitation to 10 degrees warrants a 10 percent rating; limitation to 15 degrees warrants a 20 percent rating; and limitation of extension of the knee to 20 degrees warrants a 30 percent rating.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

As stated above, separate ratings may be assigned for separate symptoms, including limitation of motion and instability.  Additionally, the VA General Counsel also has held if the criteria for a compensable rating under Diagnostic Codes 5260 and 5261 are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).

At the October 2006 examination, the Veteran reported that he had arthroscopic surgery on his knees in 1995.  His current symptoms included weakness, stiffness, swelling, giving way, lack of endurance, locking, and constant, aching, oppressing pain.  His functional impairment was described as "cannot walk far without pain, have much trouble with stairs."

A physical examination revealed no disturbance in sensory perception or vascular supply and no disfigurement.  Both knees were normal in outline and symmetric in form and function.  There was no edema, effusion, weakness, tenderness, redness, heat, or abnormal movement.  There was also no evidence of recurrent subluxation, locking pain, joint effusion, or crepitus.  The range of motion was from 0 to 140 degrees with no additional limitations after repetitive movement.  There was no instability and the Drawer and McMurray tests were negative.  

An x-ray showed status post arthroscopic surgery of knees, bilateral knee osteoarthritis with a bone fragment in the suprapatellar bursa of the right knee.

At the August 2012 VA examination, the examiner noted that the Veteran had a history of a bilateral medial meniscus tear.  He underwent arthroscopic surgery during service.  The Veteran reported that his right knee had developed an enlarged bursa sac to lateral side of his right knee.  He was experiencing swelling and crepitus and had pain and stiffness in both knees, right worse than left.  He further stated that he could only stand for 15 minutes before his knee pain increases and any amount of walking is painful.  

Range of motion testing was from 0 to 110 degrees for the right knee and from 0 to 125 degrees for the left knee, with pain at the end of all ranges.  No additional limitations were noted after repetitive motion.  The examiner noted functional loss due to pain, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Joint stability testing was normal on both knees and there was no evidence of recurrent subluxation or dislocation.  

The examiner noted that the Veteran had bilateral meniscectomies and has frequent episodes of bilateral joint pain and frequent episodes of joint effusion on the right side.  He experiences pain, stiffness, and crepitus as well.  Imaging of the both knees showed degenerative arthritis. 

The Veteran is currently assigned separate 10 percent ratings under Diagnostic Code 5259 for cartilage, semilunar, removal of, symptomatic.  This is the maximum rating available under this Diagnostic Code.  However, the Board will also consider the applicability of other Diagnostic Codes, including whether separate and additional ratings are available under any other Diagnostic Codes relevant to the knees.  Schafrath, supra.

Diagnostic Code 5258 provides for a 20 percent rating for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  As the evidence at the August 2012 VA examination shows these symptoms in the right knee, the Board has determined that a 20 percent rating is warranted and more appropriate than the current 10 percent rating under Diagnostic Code 5259 for the right knee.  With regard to the left knee, although joint pain was noted, no effusion was noted.  Therefore, a 20 percent rating for the left knee under Diagnostic Code 5258 is not warranted.   

Additionally, based on the evidence of record, at most, flexion was limited to 110 degrees with pain on the right and 125 degrees with pain on the left.  There was no additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  As the criterion for a compensable rating of 10 percent rating for flexion is where flexion limited to 45 degrees, the Veteran is not entitled to a separate rating under Diagnostic Code 5260.  Further, the criterion for a noncompensable rating, where flexion is limited to 60 degrees is also not shown.  

Similarly, for limitation of extension, extension at maximum was 0 degrees with pain.  As the criterion for a 10 percent rating for extension is extension limited to 10 degrees, the findings pertaining to limitation of extension do not more nearly approximate or equate to extension limited to 10 degrees, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.   Thus the Veteran is not entitled to a rating under Diagnostic Code 5261.  Further, the criterion for a noncompensable percent rating, extension limited to 5 degrees is also not shown.  

As there is no showing of a compensable degree of disability as to both left knee flexion and left knee extension, a separate rating for each pursuant to VAOPGCPREC 9-2004 is not warranted.

However, the Veteran has been diagnosed with bilateral knee osteoarthritis with radiological evidence to support this diagnosis.  A separate rating for arthritis for a under Diagnostic Code 5003 is warranted where there is noncompensable limitation of motion 38 C.F.R. § 471a, Diagnostic Code 5003.  As noted above, although the Veteran complained of painful range of motion, flexion has been limited to 110 degrees on the right and 125 degrees on the left with pain and extension was 0 degrees with pain.  

Diagnostic Code 5258 does not on its face contemplate limitation of motion.  In addition, while VA's General Counsel has held that Diagnostic Code 5259 (pertaining to removal of the semilunar cartilage) may contemplate limitation of motion, it has never addressed whether Diagnostic Code 5258 for dislocation of the cartilage similarly encompasses limited motion of the knee.  In any event, the Board finds that in this case, additional 10 percent ratings are warranted for arthritis and functional loss in consideration of Deluca, and these factors are not contemplated by Diagnostic Codes 5258 or 5259.  Therefore the award of separate evaluations is not deemed to be pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra.

As there is x-ray evidence of arthritis of both knees and resulting functional loss of both knees, separate 10 percent ratings are warranted for his bilateral osteoarthritis under Diagnostic Code 5003.  

Finally, there is no evidence of ankylosis, recurrent subluxation or lateral instability, tibia and fibula involvement, or genu recurvatum.  Therefore, Diagnostic Codes 5256, 5257, 5262, and 5263 are not applicable.  

The Board has also considered the Veteran's lay statements that describe his bilateral knee pain and discomfort, stiffness, weakness, and locking.  The Veteran is certainly competent to describe his observations and the Board finds these statements are credible.  In this case, however, the Board finds the objective medical findings by skilled professionals are more persuasive which, as discussed above do not support a higher rating or any more separate ratings.  In essence, the lay evidence, while accepted as credible, does not provide a basis for a higher evaluation or any additional separate ratings.

In conclusion, the Veteran's right knee status post meniscectomy warrants a 20 percent rating under Diagnostic Code 5258 and a separate 10 percent rating for osteoarthritis under Diagnostic Code 5003 and the Deluca considerations.  Regarding the left knee, a rating in excess of the 10 percent currently assigned under Diagnostic Code 5259 is not warranted, but a separate 10 percent rating under Diagnostic Code 5003 is assigned for osteoarthritis in consideration of the Deluca factors.  

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the symptoms of the Veteran's spine disorders, radiculopathy, scars, and elbow disorder.  The Board found that the Veteran's pain and limitation of motion are contemplated by the rating.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased evaluation in excess of 10 percent for cervical degenerative disc disease is denied. 

Entitlement to an increased rating in excess of 10 percent for thoracolumbar degenerative disc disease is denied. 

Entitlement to an increased rating in excess of 10 percent for a left leg radiculopathy is denied. 

Entitlement to a compensable evaluation for status post shrapnel wounds in the right lower back with residual scars is denied.  

Entitlement to a 20 percent rating for status post right knee meniscectomy is granted.

Entitlement to a separate 10 percent rating for right knee osteoarthritis is granted. 

Entitlement to an increased rating in excess of 10 percent for status post left knee meniscectomy is denied.

Entitlement to a separate 10 percent rating for left knee osteoarthritis is granted. 

Entitlement to an increased rating in excess of 10 percent for a left elbow dislocation with osteoarthropy is denied.

Entitlement to a separate 10 percent rating for left elbow dislocations is granted. 

Entitlement to service connection for a left shoulder disability is granted. 


REMAND

The Veteran was scheduled for a VA audio examination to determine the severity of his left ear hearing loss disability and whether he had a right ear hearing loss disability for VA compensation purposes pursuant to 38 C.F.R. § 3.385. The record notes that the Veteran did not report for the scheduled examination.  In this remand, the Board will afford the Veteran another opportunity to report for a VA examination. 

Additionally, in the instant decision, the Board has granted service connection for a left shoulder disorder.  Remand is necessary to determine whether the Veteran has a neurologic disorder of the left arm that is secondary to that disorder.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall schedule the Veteran for a VA audio examination to determine whether he currently has a right ear hearing loss disability for VA compensation purposes, pursuant to 38 C.F.R. § 3.385.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed hearing loss had onset in service or is otherwise related to noise exposure in service. The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

2. The examiner shall also provide findings as to the severity of the Veteran's left ear hearing loss disability.  All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished. In additional to clinical findings, the examiner must fully describe the functional effects caused by the Veteran's hearing loss. 

3. The RO shall schedule the Veteran for a VA neurologic examination of his upper extremities.  

a. All indicated testing, including an EMG, shall be performed.  

b. The examiner diagnose all disabilities of the bilateral upper extremities and opine whether any disabilities are due to service or secondary to any service-connected disabilities, including the Veteran's cervical spine disorder and/or his left shoulder disorder.  

c. A complete and thorough explanation for all opinions must be provided. 

4. The agency of original jurisdiction should review the examination reports to ensure that they contain the information, opinions, and rationales requested in this remand. If any benefit for which there is a perfected appeal remains denied, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


